IN THE COURT OF APPEALS OF IOWA

                                   No. 13-2050
                             Filed October 15, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CAZMIERE DESHAWN GRAVES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark J. Smith,

Judge.



      Cazmiere Graves appeals from his sentencing following his plea of guilty

to intimidation with a dangerous weapon as a youthful offender. AFFIRMED.



      Clayton Grueb, Davenport, for appellant.

      Thomas J. Miller, Attorney General, Kyle P. Hanson, Assistant Attorney

General, Michael J. Walton, County Attorney, and Dion Trowers, Assistant

County Attorney, for appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                           2


POTTERFIELD, P.J.

      Cazmiere Graves appeals from his sentencing following his plea of guilty

to intimidation with a dangerous weapon in violation of Iowa Code section 708.6

as a youthful offender.

      I. Factual and Procedural Background

      On May 7, 2011, fifteen-year-old Graves and his friends entered into an

argument with another group at a ballroom venue in Davenport. Graves was

driving while one of his passengers fired a gun from the vehicle. One fatality and

two other shooting injuries resulted. On October 7, 2011, Graves pleaded guilty

as a youthful offender to intimidation with a dangerous weapon, a class “C”

felony. Sentencing was deferred as provided by the youthful offender statute,

Iowa Code section 907.3A; Graves was place on youthful offender status and his

supervision was transferred to the juvenile court.

      Throughout the next several years, Graves struggled through several

youthful offender programs. He was first committed to the state training school.

In January 2012, in violation of the terms of his home pass he travelled to Rock

Island, Illinois, where he was present when a friend was fatally shot. He was

later transferred to a supervised apartment-living program from which he

absconded.    He threatened a staff member there.         He was released to his

mother’s custody.    He absconded from his mother’s residence.        His mother

conceded that she could not control him. Graves was actively involved in gang

life. He was eventually charged with possession of a firearm by a felon and

assault while participating in a felony.       He was arrested in September 2013

following a high-speed chase with police.
                                          3


       Upon his eighteenth birthday Graves was transferred back to the district

court from the juvenile court, pursuant to Iowa Code section 907.3A(2) for a

determination as to whether he should continue on youthful offender status. On

December 12, 2013, the district court sentenced Graves to a period of

incarceration not to exceed ten years on the 2011 intimidation charge. Graves

appeals, claiming the statute controlling the district court’s sentencing options in

2013 is an ex post facto law in violation of the federal and state constitutions. He

also claims the district court abused its discretion by imposing a ten-year

sentence without a sufficient statement of its reasons for its sentence.

       II. Standard and Scope of Review

       The challenge of a statute as an ex post facto law is a constitutional

question and is reviewed de novo. State v. Corwin, 616 N.W.2d 600, 601 (Iowa

2000). Challenges to the district court’s sentence are reviewed for an abuse of

discretion. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010).

       III. Ex Post Facto Claim

       Both the federal and state constitutions prohibit the passage of an ex post

facto law. U.S. Const. art. I, § 10; Iowa Const. art I, § 21. Our supreme court

has explained that both constitutional provisions are “violated when a statute

makes more burdensome the punishment for a crime after its commission.”

Corwin, 616 N.W.2d at 601.

       The controlling statute in this case was amended after the commission of

the crime.1 The amended version of the statute, Graves asserts, “limited the


1
 The controlling statute is Iowa Code section 907.3A(3). At the time of the commission
of the crime, the statute read:
                                             4


judge’s options,” which “did increase the possible quantum of punishment” he

faced.2

       However, Graves has failed to demonstrate that the amended language

makes the punishment for his crime more burdensome. Under the 2009 statute,

the district court had three options: (1) “continue the . . . deferred sentence”;

(2) “enter a sentence”; or (3) enter “a suspended sentence.”                   Iowa Code

§ 907.3A(3) (2009). These three options were retained in the amended statutory

language in subsections 907.3A(3)(a)(2), (3), and (4) respectively.


       Notwithstanding any provision of the Code which prescribes a mandatory
       minimum sentence for the offense committed by the youthful offender,
       following transfer of the youthful offender from the juvenile court back to
       the court having jurisdiction over the criminal proceedings involving the
       youthful offender, the court may continue the youthful offender deferred
       sentence or enter a sentence which may be a suspended sentence.
Iowa Code § 907.3A(3) (2009). The amended provision in force at the time of sentences
reads:
       Notwithstanding any provision of the Code which prescribes a mandatory
       minimum sentence for the offense committed by the youthful offender,
       following transfer of the youthful offender from the juvenile court back to
       the court having jurisdiction over the criminal proceedings involving the
       youthful offender, the court shall order one of the following sentencing
       options:
               (1) Defer judgment and place the youthful offender on probation,
       upon consent of the youthful offender.
               (2) Defer the sentence and place the youthful offender on
       probation upon such terms and conditions as the court may require.
               (3) Suspend the sentence and place the youthful offender on
       probation upon such terms and conditions as the court may require.
               (4) A term of confinement as prescribed by law for the offense.
               (5) Discharge the youthful offender from youthful offender status
       and terminate the sentence.
Iowa Code § 907.3A(3)(a) (2013).
2
  The State argues that Graves has not preserved his claim for appeal because the
district court did not rule on it. However, our supreme court has noted that an
appellant’s claim of an ex post facto violation is an argument that the statute “cannot be
constitutionally applied to him,” which “is a claim that the sentence is inherently illegal.”
State v. Lathrop, 781 N.W.2d 288, 293 (Iowa 2010). “Where . . . the claim is that the
sentence itself is inherently illegal, whether based on constitution or statute, . . . the
claim may be brought at any time.” State v. Bruegger, 773 N.W.2d 862, 872 (Iowa
2009). We therefore reach the merits of Graves’s claim.
                                             5


       Under the amendments, the district court was afforded two additional

options. First, it could have deferred judgment under section 907.3A(3)(a)(1).

Second, it could have discharged Graves from his youthful offender status and

terminated the sentence entirely under section 907.3A(3)(a)(5). Neither of these

additions limited the district court’s options as Graves claims,3 but in fact

expanded its options in Graves’s favor. The amended statute does not make

punishment for Graves’s past crime more burdensome, and its application to

Graves therefore does not violate the ex post facto clause of the federal or state

constitution.4

       IV. Abuse of Discretion

       Graves next contends the district court abused its discretion by sentencing

Graves to the ten-year term and erred by failing to sufficiently state its reasons

for the sentence.      The two claims are related, Graves asserts, because the

failure to sufficiently state its reasons shows the district court failed to consider




3
  Graves asserts the pre-amendment statute provides that “the judge was free to issue
any sentence” (emphasis added). This interpretation of the pre-amendment statute is
not supported by case law, and would lead to an absurd result: complete unfettered
judicial sentencing discretion when sentencing juvenile offenders. Because “we will not
construe a statute in a way that creates an impractical or absurd result,” Graves’s
interpretation of the pre-amendment statutory language does not support his case on
appeal. State v. Tesch, 704 N.W.2d 440, 451 (Iowa 2005) (citations omitted).
4
  We also note that there is nothing in the record to indicate that the district court did in
fact apply the amended statute rather than the pre-amendment statute. Graves did not
request the district court to enlarge or amend its order for clarification. The court’s
sentence was equally within the court’s discretion under the pre-amendment statute, so
on the record before us it is possible that the amended statute was not even applied
below.
                                            6


certain factors in its sentencing decision.5 That failure, he claims, gives rise to an

abuse of discretion.6

       The district court was required to “state on the record its reason for

selecting the particular sentence.” Iowa R. Crim. Pro. 2.23(3)(d). The court

thoroughly did so and thereby committed no error. Contrary to Graves’s claim,

the rules do not require that the court “expressly state that [it is] considering the

teachings and analysis” derived from any particular case. To the contrary, “the

reasons need not be detailed,” and the explanation may be “cursory” so long as it

allows for meaningful appellate review. Barnes, 791 N.W.2d at 827.

       The district court’s stated reasons for its sentencing decision included

Graves’s failure to show positive progress during his years as youthful offender in

spite of the services offered to him, the fatal results of the crime to which he

pleaded guilty, and his continuing criminal actions resulting in adjudication as a

juvenile. The court acknowledged Graves’s classification as a youthful offender

and demonstrated that it did consider Graves’s age, background, and potential

for rehabilitation.7    The sentence was within the court’s statutorily granted

discretion for a youthful offender convicted of a class “C” felony, and the court did

not abuse its discretion by sentencing Graves to a maximum ten-year term of

incarceration.

5
  Graves cites to Miller v. Alabama, 132 S.Ct. 2455 (2012), Graham v. Florida, 560 U.S.
48 (2010), and Roper v. Simmons, 543 U.S. 551 (2005), to claim that the district court
must consider factors including Graves’s age, role in the crime, and upbringing.
6
  “An abuse of discretion is found only when the sentencing court exercises its discretion
on grounds or for reasons clearly untenable or to an extent clearly unreasonable.” State
v. August, 589 N.W.2d 740, 744 (Iowa 1999) (citations omitted).
7
   The court stated in part, “[Graves] did not do what the youthful offender statute is
designed to do, and that’s to indicate to the Court that [he’s] not going to commit future
crimes and be a harm to the community. And given that fact, the Court feels that a
period of incarceration is warranted.”
                                        7


      V. Conclusion

      As it would apply to Graves, the amended statutory language of Iowa

Code section 907.3A(3) does not violate the constitutional ex post facto clause.

The district court neither erred in its recitation of reasons for its sentencing

decision nor abused its discretion in sentencing Graves to a term of incarceration

not to exceed ten years.

      AFFIRMED.